DREW, Justice.
The Board of Governors filed its judgment in this Court on December 29, 1967 finding the respondent guilty of converting certain funds of his client to his own use and recommending that he be suspended from the practice of law for a period of six months and thereafter until he should demonstrate his fitness to resume the practice of law. Said judgment further assessed against the respondent costs in the amount of $144.70. After the filing of said judgment in this Court, it was brought to the attention of this Court that the respondent had, subsequent to the filing of the complaint upon which the judgment of the Board of Governors was based, been convicted of grand larceny in Dade County. Whereupon this Court, on February 28, 1968 remanded the matter back to the Board of Governors with directions to reconsider the matter of discipline against the respondent, Godfrey K. Newman, in the light of the subsequent conviction of grand larceny. 207 So.2d 431.
The Board of Governors issued, pursuant to Integration Rule, Article XI, Rule 11.08(4), as amended December 13, 1961, a notice to show cause to the respondent Godfrey K. Newmen why the Board of Governors should not enter an appropriate disciplinary judgment in the premises. Pursuant to said rule to show cause duly-served upon the respondent, he filed his response and the same was duly considered by the Board of Governors. On July 19, 1968 the Board entered its judgment affirming the finding of guilt of the respondent in its judgment of December 27, 1967 and further finding the respondent guilty of grand larceny as charged in the criminal proceedings in the Criminal Court of Record for Dade County, Florida in case no. 65-9263, directed that he be disbarred from the practice of law and that the costs of the proceedings in the sum of $144.70 be taxed against him. Thirty days having elapsed from the date of the filing of the judgment of the Board of Governors here and the respondent having failed to file a petition for review in this Court, it is
Ordered that the recommendations of the Board of Governors be approved, that respondent be and he is hereby disbarred from the practice of law in this State and that his name be stricken from the roll of members of The Florida Bar.
It is further ordered that The Florida Bar do have and recover of the respondent, Godfrey K. Newman, the sum of $144.70 as costs in these proceedings, for which let execution issue.
It is so ordered.
CALDWELL, C. J., and THORNAL, ERVIN and HOPPING, JJ., concur.